--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PRISTINE SOLUTIONS, INC. 8-K [pris-8k_082312.htm]
 
Exhibit 10.3
CONSULTING AGREEMENT
 
This Consulting Agreement (the "Agreement") is entered into as of this 28th day
of August, 2012 (the "Effective Date"), by and between Eaton Scientific Systems,
Ltd. a Nevada corporation with offices at 9595 Wilshire Blvd. Suite 900 Beverly
Hills, CA 90212 (or the "Company") and Dr. David Stark, an individual at 6980
Eagle Ridge Road Penngrove, CA 94951 ("Consultant") (together the "Parties").
 
WHEREAS, Consultant possesses certain skills and expertise;
 
WHEREAS, Company wishes to retain the services of Consultant on the terms and
conditions set forth below, and
 
WHEREAS, Consultant is willing to provide services to the Company, on the terms
and conditions set forth below,
 
NOW, THEREFORE, the parties agree as follows:
 
1.  
Services.  Consultant will perform the services set forth on Exhibit A, or as
amended by mutual written agreement.  It is agreed and understood that the
nature and manner of services provided hereunder shall be within Consultant’s
area of professional expertise and/or historical experience.

 
(a)           
Direction.  Consultant shall be directed by and shall report to Michael
Borkowski or his successor.

 
(b)           
Start Date.  Consultant's consulting obligations to Company shall begin on
September 1, 2012

 
(c)           
Term.  This Agreement shall commence on the Start Date and, unless earlier
terminated in accordance with Section 15, shall continue up to and including
March 1, 2013 (the "Term").  The Parties can automatically extend the Term in
three-month increments upon mutual agreement. Any extension shall be in writing.

 
2.  
Method of Performance.  The Consultant shall determine the method, details, and
means of performing and fulfilling his or her duties hereunder.

 
3.  
Other Employment.  The Company acknowledges and agrees that Consultant may
assume other commitments, and has ongoing or intends to obtain engagements
outside of Consultant's work for Company during the Term ("Other Engagements");
provided that Consultant fully complies with the confidentiality obligations
contained in Section 9.  Consultant shall reasonably notify Company of any Other
Engagements, which may pose a conflict of interest, it being understood that
such notice shall allow Company sufficient basis to proceed in accordance with
Section 15(b)(2), below.

 
4.  
Status as Independent Contractor; Nature of Relationship.  It is agreed and
understood that the Consultant is an independent contractor and will not act as
an agent nor shall he or she be deemed an employee of Consultant for the
purposes of any employee benefit programs, income tax withholding, FICA taxes,
unemployment benefits, and worker’s compensation insurance, or
otherwise.  Consultant shall not enter into any agreement or incur any
obligations on Company’s behalf, or commit Company in any manner without
Company’s prior written consent.

 
 
 

--------------------------------------------------------------------------------

 
5.  
Resources.  Consultant shall provide such tools and facilities, as Consultant
may deem necessary in the performance of Consultant's duties hereunder.  Upon
Consultant's reasonable request, the Company shall provide such incidental
resources to Consultant as the Company in its discretion believes may be
warranted.

 
6.  
Compensation.  It is agreed and understood, that subject to the Term and
performance and under Section 1, the Consultant shall be paid as set forth in
Exhibit A. Consultant shall be solely responsible for and agrees that he or she
will in a timely fashion pay all federal, state and other taxes on the amounts
set forth in this Section. Company will pay Consultant a fee of four thousand
(“$4,000”) dollars to be paid to Consultant on a monthly basis.  The Consultant
will receive, as part of his compensation.

 
7.  
Expenses.   Consultant will be reimbursed for the reasonable expenses Consultant
incurs directly in connection with services provided under this Agreement,
following the submission of documentation evidencing and confirming such
expenses.

 
8.  
Compliance with all Laws.  Consultant agrees that in the course of providing his
services to the Company, he or she will not engage in any practice or commit any
acts in violation of any federal, state or local law or ordinance.

 
9.  
Non-Disclosure Obligations.

 
(a)           
Definition of "Information."  “Information” shall mean materials, data, or
information in any form, whether written, oral, digital, or otherwise, provided
by or obtained from Company, Company's agents, or Company's contractors in
connection with the Consultant's engagement by Company.  Technical or business
information of a third person furnished or disclosed to the Consultant under
this Agreement shall constitute Information of Company unless otherwise
specifically indicated in writing.

 
(b)          
Confidential Information.  For purposes of this Agreement, the term
"Confidential Information" shall mean Information regarding Company's business
including, but not limited to, Information regarding diagnostic and medical
device products, processing and manufacturing capabilities, copyrighted or
patentable subject matter, research, development, innovations, inventions,
designs, technology, improvements, trade secrets, business affairs and finances,
customers, employees, operations, facilities, consumer markets, products,
capacities, systems, procedures, security practices, data formats, and business
methodologies.

 
(c)          
Consultant's Obligations.  All Confidential Information relating to or obtained
from Company by the Consultant shall be maintained in confidence by the
Consultant, and the Consultant shall use best efforts to protect and safeguard
the Confidential Information.

 
 
2

--------------------------------------------------------------------------------

 
(d)          
Use of Confidential Information.  Without Company's prior written approval, the
Consultant: (a) shall not use Confidential Information directly or indirectly
for any purpose except in connection with the services the Consultant performs
on behalf of Company; and (b) shall not disclose, sell, assign, transfer, share
or lease Confidential Information of Company, or make such Confidential
Information available to, or make it available for the use or benefit of, any
third party.

 
(e)          
Exceptions to Confidentiality Obligations.  The obligations of this Agreement
shall not apply to Confidential Information which the Consultant shall
demonstrate, by clear and convincing evidence:

 
1.             
is or becomes publicly available (other than through unauthorized disclosure
under this Agreement);

 
2.             
is already known by the Consultant without an obligation of confidentiality
prior to the disclosure thereof by Company, as evidenced by the Consultant's
written records, maintained in the ordinary course, existing before the first
date of Consultant's engagement with Company; or

 
3.             
is rightfully received by the Consultant from a third party free of any
obligation of confidentiality.

 
10.  
Former Engagement Information.  The Consultant shall not, during the
Consultant's engagement with the Company, improperly use or disclose any
proprietary information or trade secrets of any former employer, hiring party,
or other person or entity with which the Consultant has an agreement or duty to
keep in confidence, if any, and shall not bring onto the premises of the Company
any unpublished document or proprietary information belonging to any such
employer, person or entity unless consented to in writing by such employer,
person, hiring party, or entity.

 
11.  
Court or Agency Order.  In the event the Consultant receives a subpoena or order
of a court or administrative body requesting disclosure of Company’s
Confidential Information, the Consultant agrees (a) that, as promptly as
possible after learning of such disclosure obligation and before making such
disclosure, the Consultant shall notify Company of such obligation to make such
disclosure, to allow Company an opportunity to object to such disclosure or to
obtain a protective order or other appropriate relief; (b) that the Consultant
shall provide such cooperation and assistance, at Company's expense, as Company
may reasonably request in any effort by Company to obtain such relief; and (c)
that the Consultant shall take all appropriate steps to limit the amount and
scope of Confidential Information so disclosed and to protect its
confidentiality.

 
12.  
Non-Solicitation.  The Consultant agrees not to solicit or encourage employees
of Consultant to work for a Competitor during the Term, and for a period of one
year after expiration of the Term. "Competitor" means any person or
organization, including the Consultant him or herself, engaged in, or about to
become engaged in, research on or the acquisition, development, production,
distribution, marketing or providing of a Competing Product.  "Competing
Product" means any product, process, or service of any person or organization
other than the Company, in existence or under development, which both (A) is
identical to, substantially the same as, or an adequate substitute for any
product, process, or service of the Company, in existence or under development,
on which the Consultant works during the Term or about which the Consultant
acquires Confidential Information, and (B) is (or could reasonably be
anticipated to be) marketed or distributed in such a manner and in such a
geographic area as to actually compete with such product, process or service of
the Company.

 
 
3

--------------------------------------------------------------------------------

 
13.  
Inventions.  For purposes of this Agreement, the term "Inventions" shall mean
any and all inventions, original works of authorship, developments, concepts,
improvements, or trade secrets (whether or not patentable or registrable under
copyright or similar laws) which relate to the business of the Company and which
the Consultant either (i) solely or jointly conceives, develops, or reduces to
practice during Company time, at the Company's direction, or using Company
equipment or resources; or (ii) solely or jointly conceives, develops, or
reduces to practice based on Company Confidential Information.  The Consultant
will promptly make full written disclosure of Inventions to the Company and will
hold such Inventions in trust for the sole right and benefit of the
Company.  The Consultant hereby assigns to the Company all the Consultant's
right, title and interest in and to Inventions.  Without limiting the foregoing,
the Consultant further acknowledges that all Inventions (x) which are original
works of authorship; (y) which are made by the Consultant (solely or jointly
with others) within the scope of the Consultant's engagement hereunder; and (z)
which are protectable by copyright, shall be deemed, to the extent applicable,
“works made for hire,” as that term is defined in the United States Copyright
Act.  It is agreed and understood that Consultant inventions, original works of
authorship, developments, concepts, improvements, or trade secrets (whether or
not patentable or registrable under copyright or similar laws) which do not
qualify as "Inventions" hereunder shall not be subject to this Section 13.

 
14.  
Patent and Copyright Registration.  The Consultant agrees to assist the Company,
or its designee, at the Company’s expense, in every reasonable way to secure the
Company’s rights in the Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto and the execution of all applications, specifications,
oaths, assignments and all other instruments which the Company shall deem
necessary in order to apply for and obtain such rights and in order to assign
and convey to the Company, its successors, assigns and nominees the sole and
exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto.

 
15.  
Termination.  This Agreement may be terminated without liability as follows:

 
(a)            
For Cause.  If either Party is in material breach, the non-breaching party may
terminate this Agreement upon providing the breaching party (a) with written
notice, specifying the breach, and (b) with a ten (10) day opportunity to cure,
commencing upon the effective date of such notice.

 
 
4

--------------------------------------------------------------------------------

 
16.  
Survival.  The following provisions shall survive the expiration or termination
of this Agreement:  Sections the applicable part of 6 (success fee) 9, 11, 12,
14, and 17.

 
17.  
Return of Property.  Consultant expressly agrees that upon completion of his or
her consulting services under this Agreement, or at any time prior to that time
upon request of the Company, Consultant will return to the Company all property
of the Company obtained or received by Consultant during the Term of this
Agreement including, but not limited to, any and all files, computers, computer
equipment, software, diskettes or other storage media, documents, papers,
records, notes, agenda, memoranda, plans, calendars and other books and records
of any kind and nature whatsoever containing information concerning the Company
or its customers or operations.

 
18.  
No Oral Modification.  This Agreement may not be changed orally, and no
modification, amendment, or waiver of any provision contained in this Agreement,
or any future representation, promise, or condition in connection with the
subject matter of this Agreement shall be binding upon any party hereto, unless
made in writing and signed by such party.

 
19.  
Entire Agreement.  This Agreement contains the entire agreement between the
Parties and supersedes any and all previous agreements of any kind whatsoever
between them, whether written or oral, and all prior and contemporaneous
discussions and negotiations have been and are merged and integrated into, and
are superseded by, this Agreement.  This is an integrated document.

 
20.  
Severability.  In the event that any provision of this Agreement or the
application thereof should be held to be void, voidable, unlawful or, for any
reason, unenforceable, the remaining portion and application shall remain in
full force and effect, and to that end the provisions of this Agreement are
declared to be severable.

 
21.  
Governing Law.  This Agreement is made and entered into, and shall be subject
to, governed by, and interpreted in accordance with the laws of the Commonwealth
of California and shall be fully enforceable in the courts of that state,
without regard to principles of conflict of laws.  The Parties (i) agree that
any suit, action or other legal proceeding arising out of this Agreement may be
brought in the United States District Court for the District of California, or
if such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in Los Angeles County, California; (ii) consent to
the jurisdiction of any such court; and (iii) waive any objection which they may
have to the laying of venue in any such court.  The Parties also consent to the
service of process, pleadings, notices or other papers by regular mail,
addressed to the party to be served, postage prepaid, and registered or
certified with return receipt requested.

 
22.  
Notices.  All notices, requests, consents, approvals and other communications
required or permitted under this Agreement ("Notices") shall be in writing and
shall be delivered to the addresses listed above, by mail, by hand, or by
facsimile transmission, unless otherwise provided in this Agreement.  Such
Notices shall be effective (i) if sent by mail, three business days after
mailing; (ii) if sent by hand, on the date of delivery; and (iii) if sent by
facsimile, on the date indicated on the facsimile confirmation.  Any party may
change its address or facsimile number for notification purposes by giving all
of the individuals and entities noted above notice, in accordance with the
notice provisions set forth in this Section, of the new address or facsimile
number and the date upon which it will become effective.

 
 
5

--------------------------------------------------------------------------------

 
23.  
No Assignment.  Neither this Agreement nor any portion hereof is assignable.

 
24.  
Counterparts.  This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the effect of a signed original.

 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by the undersigned duly authorized persons as of the day and year above stated.
 
EATON SCIENTIFIC SYSTEMS, INC.




By: /s/ Michael Borkowski                        
Name: Michael Borkowski
Title:   Chairman






CONSULTANT


/s/ Dr. David
Stark                                                                                
Dr. David Stark

 
6

--------------------------------------------------------------------------------

 

 
 
EXHIBIT “A”

 
CONSULTANT SERVICES
 
AND
 
PAYMENT SCHEDULE


 
PAYMENT SHEDULE
 
1.           Monthly Cash Compensation. The Consultant shall receive $4,000 per
month.  Payment shall be made on the fifth (5th) of each month for a period of
eighteen (18) months.
 
 
 7

--------------------------------------------------------------------------------